PER CURIAM.
We affirm the trial court’s Final Judgment. The appellant/cross-appellee Simon Roofing and Sheet Metal Corp. concedes on cross-appeal that the trial court erred in denying appellee/cross-appellant Florida Diversified Films, Ine.’s request for prejudgment interest. See Bosem v. Musa Holdings, Inc., 46 So.3d 42 (Fla.2010). Accordingly, we reverse the trial court’s order denying prejudgment interest and remand the cause to the trial court with instructions to award appellee/cross-appel-lant prejudgment interest in the amount of $530,646.
AFFIRMED in part, REVERSED in part, and REMANDED with instructions.